Hammond, J.
The evidence in this case was conflicting and irreconcilable. .We have carefully considered it. It would serve no useful purpose to rehearse it in detail. We are of opinion that the questions as to the identity of the horse which kicked the plaintiff, whether the horse was vicious, and whether the defendant knew or should have known it and used proper care to protect the plaintiff from injury were for the jury. The judge rightly refused to order a verdict for the defendant.

¡Exceptions overruled.